Robert L. Brown, Justice., dissenting. I would deny the petition. The narrow issue involved in this case is whether the Republican Party had good and legal cause not to certify the nomination of petitioner Dan Ivy to the Secretary of State because of his misdemeanor conviction for third degree battery involving his wife. The Party claims that the battery conviction constituted such good and legal cause under Ark. Code Ann. §§ 7-1-101(4) and 7-7-104(a) (Repl. 1993). The Pulaski County Circuit Court agreed and denied a previous petition for mandamus on September 19, 1994. Ivy appears to couch jurisdiction in this court as original jurisdiction under Article 7 of the Arkansas Constitution which authorizes this court to issue writs of mandamus and other “remedial writs.” The Republican Party responds that jurisdiction only rests as an appeal from Pulaski County Circuit Court. In any event, a writ of mandamus to compel a public entity to act is not appropriate when that entity has the authority to employ discretion in its actions. Buttolph Trust v. Jarnagan, 302 Ark. 393, 789 S.W.2d 466 (1990); State v. Craighead County Board of Election Commissioners, 300 Ark. 405, 779 S.W.2d 169 (1989); Gober v. Daniels, 295 Ark. 199, 748 S.W.2d 29 (1988). Here, the Party did exercise discretion in determining that good and legal cause did exist to deny certification. Counsel for Ivy conceded some discretion in the Party in oral argument when he admitted that a felony conviction as opposed to a misdemeanor might be appropriate reason for the Party not to certify a nomination. Mandamus is simply not an available remedy in this case. Ivy also petitions for a declaratory judgment and mandatory injunction. These remedies do not constitute “remedial writs” as contemplated by Article 7 of the Constitution and are not the subject for original jurisdiction in this court. But even viewing the matter as an appeal from the order of the Pulaski County Circuit Court (which did not have a prayer for these remedies before it), I would agree with the court that good and legal cause exists to deny certification. The standard definition of “good cause” is a “substantial reason” for doing something. Black’s Law Dictionary, p. 692 (6th Ed. 1990). I cannot say under these facts that the Republican Party did not have substantial reason to deny Ivy’s certification. A battery conviction for beating one’s spouse, albeit at the municipal court level, is serious business when the position at issue is the chief law enforcement officer of the state. It is true that the conviction may be reversed by a jury on appeal, but at this point that is a matter for speculation. The majority cites two cases for the proposition that political parties cannot refuse to certify candidates for good and legal cause. Ridgeway v. Catlett, Chairman, 238 Ark. 323, 379 S.W.2d 277 (1964); Irby v. Barrett, 204 Ark. 682, 163 S.W.2d 512 (1942). Both cases were decided before Act 465 of 1969 which enables political parties to do exactly that. Ark. Code Ann. §§7-1-101(4) and 7-7-104(a) (Repl. 1993). The cases, therefore, are not controlling. The Republican Party refused to certify Ivy’s nomination for Attorney General for good and legal cause. A review of that decision was precipitated by Ivy in Pulaski County Circuit Court, and that court rendered a judicial determination and, in effect, found no basis to compel the Party to do otherwise. I see nothing in the controlling statutes that would force the political parties to seek a judicial determination of good and legal cause before acting, as the majority suggests. In sum, there is no constitutional basis for us to take original jurisdiction of this matter and issue a writ of mandamus because the decision not to certify involved discretion on the Party’s part. But even if this case were appropriately before us as an appeal, I detect no sound reason to decide the case differently from the circuit court.